Order entered October 30, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-17-01343-CV

                                      MATT MALOUF, Appellant

                                                V.

                       STERQUELL PSF SETTLEMENT, L.C., Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-15-02371

                                             ORDER
        This order is the third in connection with a September 27, 2018 unopposed motion to

supplement the reporter’s record with a copy of plaintiff’s exhibit 114. Our first order, dated

September 28, 2018, granted the motion and directed court reporter Vielica Dobbins to file the

supplemental record no later than October 8, 2018. After Ms. Dobbins failed to comply or

otherwise communicate with the Court, we issued a second order directing her to file the record

no later than October 22, 2018. Again, Ms. Dobbins failed to comply and, as of this date, she

has not otherwise communicated with the Court.

        Accordingly, we ORDER Ms. Dobbins to file the supplemental record by 3:00 p.m. on

November 2, 2018. Failure to comply could result in an order that Ms. Dobbins not sit as a

reporter until the record is filed.
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and the parties.

                                                     /s/     DAVID EVANS
                                                             JUSTICE